Exhibit 10.1

 

FIRST AMENDMENT TO REVOLVING CREDIT,

TERM LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made as of May 15, 2007, by and between MERRIMAC INDUSTRIES,
INC., a Delaware corporation (“Borrower”), and NORTH FORK BANK, a New York state
chartered banking institution (“Bank”).

W I T N E S S E T H:

WHEREAS, the parties have agreed to amend that certain Revolving Credit, Term
Loan and Security Agreement, dated October 18, 2006 (the “Agreement” and terms
defined therein and not otherwise defined herein being used herein as therein
defined), as hereinafter set forth.

NOW, THEREFORE, Borrower and Bank hereby agree as follows:

SECTION 1. Amendment to the Agreement. The Agreement is, effective as of the
Effective Date (as defined in Section 2 hereof), hereby amended as follows:

 

1.1

Page 4, Section 1.1 of the Agreement shall be revised to reflect the deletion of
the definition of “Fixed Charge Coverage Ratio” and the replacement of such
definition with the following:

““Fixed Charge Coverage Ratio” means the ratio of Borrower’s (i.e., excluding
Filtran) and Costa Rican Subsidiary’s consolidated (a) EBITDA less dividends,
distributions and, commencing with Borrower’s fiscal quarter ending September
29, 2007 and continuing each fiscal quarter thereafter, Maintenance Capital
Expenditures to (b) Fixed Charges. Notwithstanding the foregoing, (i) (a) cash
and non-cash charges incurred with the transition of Borrower’s banking
relationship to Bank during Borrower’s fiscal quarter ending December 30, 2006,
(b) charges incurred during Borrower’s fiscal quarters ending September 30, 2006
and December 30, 2006 associated with employee downsizing not to exceed
$100,000.00 in the aggregate shall each be added back in (a) above but only for
the operating result of the periods specified and (ii) and for the fiscal
quarters ending March 31, 2007, June 30, 2007, September 29, 2007 and fiscal
year end December 29, 2007, the calculation of (a) above shall not include all
charges incurred by Borrower in repurchase of 240,000 shares of its common stock
completed in fiscal year 2007.”

 

 

 

--------------------------------------------------------------------------------



 

1.2

Page 7, Section 1.1 of the Agreement is hereby revised to reflect the addition
of the following new definition:

““Maintenance Capital Expenditures” means (i) expenditures made in connection
with the replacement, substitution, restoration or repair of assets, including,
without limitation, the purchase of plant, property or equipment, to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, substituted, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time, (iii)
expenditures that are accounted for as capital expenditures by Borrower or any
Subsidiary and that actually are paid for, or reimbursed to Borrower or any
Subsidiary in cash, by a Person other than Borrower or any Subsidiary and for
which neither Borrower nor any Subsidiary has provided or is required to provide
or incur, directly or indirectly, any consideration or obligation (other than
rent) in respect of such expenditures to such Person or any other Person
(whether before, during or after such period), (iv) the book value of any asset
owned by Borrower or any Subsidiary prior to or during such period to the extent
that such book value is included as a capital expenditure during such period as
a result of such Person reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period, provided that (x) any expenditure necessary in order to permit such
asset to be reused during the period in which such expenditure actually is made
and (y) such book value shall have been included in Capital Expenditures when
such asset was originally acquired, (v) the purchase price of equipment
purchased during such period to the extent the consideration therefore consists
of any combination of (A) used or surplus equipment traded in at the time of
such purchase and (B) the proceeds of a concurrent sale of used or surplus
equipment, in each case, in the ordinary course of business, or (vi) to the
extent not already included in this definition, expenditures relating to the
construction, acquisition, replacement, reconstruction, development,
refurbishment, renovation or improvement of any property which has been
transferred to a Person other than Borrower or any Subsidiary during the same
fiscal year in which such expenditures were made.”

 

1.3

Page 33, Section 7.19 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“7.19   Pay Fees and Expenses. Borrower shall pay on demand all reasonable
expenses of Bank in connection with the preparation, administration, default,
collection, waiver or amendment of loan terms, or in connection with Bank’s
exercise, preservation or enforcement of any of its rights, remedies or options
under this Agreement and the Loan Documents,

 

 

 

--------------------------------------------------------------------------------



including, without limitation, fees of outside legal counsel or the allocated
costs of in-house legal counsel, accounting, consulting, brokerage or other
similar professional fees or expenses, and any fees or expenses associated with
travel or other costs relating to any appraisals or examinations conducted in
connection with the loan or any collateral therefore, and the amount of all such
expenses shall, until paid, bear interest at the Default Rate.”

 

1.4

Page 36, Section 8.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“8.1 Fixed Charge Coverage Ratio. Borrower shall maintain a Fixed Charge
Coverage Ratio measured on a rolling four quarter basis of not less than 1.25 to
1.0 for Borrower’s fiscal quarter ended September 30, 2006 and for each fiscal
quarter of Borrower ending thereafter, except that for the fiscal quarter ending
June 30, 2007, the ratio shall not be tested nor applied.”

 

1.5

Page 36 of the Agreement is hereby revised to reflect the addition of the
following new Section:

“8.4 EBITDA. Borrower shall maintain an EBITDA, for Borrower’s fiscal quarter
ended June 30, 2007, measured on a rolling four quarter basis, of not less than
ninety (90%) percent of the EBITDA projected by Borrower and previously supplied
to Bank.”

SECTION 2. Effectiveness of this Amendment. This Amendment shall become
effective as of the date first above written (the “Effective Date”) and subject
to the following:

 

(i)

Payment by Borrower to Bank of an amendment fee equivalent to Twenty Five
Thousand and 00/100 ($25,000) Dollars;

 

(ii)

Payment of all fees incurred by Bank in connection with the preparation and
execution of this Amendment, including, without limitation legal fees; and

 

(iii)

Receipt by Bank of a duly authorized and execution resolution of Borrower
authorizing the execution and delivery of this Amendment.

SECTION 3. Representations and Warranties. Borrower hereby represents and
warrants as follows:

3.1 The execution, delivery and performance by Borrower of this Amendment is
within its powers and has been duly authorized by all necessary action and does
not and will not (i) require any consent or approval of the shareholders of
Borrower, (ii) conflict with Borrower’s organizational documents, (iii) result
in a breach of or constitute a default under any obligation to which Borrower is
a party of by which any of its properties may be bound or affected, or (iv)
result in, or require, the creation or imposition of any lien of any nature upon
or with respect to any of the properties now owned or hereafter acquired by
Borrower.

 

 

 

--------------------------------------------------------------------------------



3.2 All Permits, consents or waivers from or by, notices to or filings with or
other actions by any court or Governmental Authority, required in connection
with the execution, delivery or performance by Borrower of this Amendment, if
any, have been obtained, given, filed or taken and are in full force and effect.

3.3       This Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with its terms except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally or by general equity
principles.

3.4 The representations and warranties contained in Article 6 of the Agreement
are true and correct in all respects on and as of the date hereof, as though
made on and as of the date hereof.

3.5 No event has occurred, or would result from the execution, delivery or
performance of this Amendment, the Agreement or the Loan Documents, as amended
hereby, which constitutes a Default or an Event of Default.

SECTION 4. Reference to and Effect of the Loan Documents.

4.1 Upon the effectiveness of this Amendment, on and after the date hereon, each
reference in the Agreement to this Agreement”, “hereunder”, “hereof”, or words
of like import, and each reference in the other Loan Documents to the Agreement,
shall mean and be a reference to the Agreement, as amended hereby.

4.2 Except as specifically amended above, all of the terms of the Agreement and
all other Loan Documents shall remain unchanged and in full force and effect.

4.3 The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Bank under the Agreement or any of the Loan Documents, nor constitute
a waiver of any provision of the Agreement or any of the Loan Documents.

SECTION 5. Execution in Counterparts. This Amendment may be executed and
delivered in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original and all of which taken together shall constitute one and the
same original agreement.

SECTION 6. GOVERNING LAW, SEVERABILITY. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW JERSEY WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS THEREUNDER. WHEREVER POSSIBLE, EACH
PROVISION OF THIS AMENDMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AMENDMENT
SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,

 

 

 

--------------------------------------------------------------------------------



WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS
OF THIS AMENDMENT.

SECTION 7. JURY TRIAL. BORROWER AND BANK WAIVE ANY RIGHT TO TRIAL BY JURY ON ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER ANY OF THE LOAN
DOCUMENTS OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF BORROWER OR BANK WITH RESPECT TO ANY OF THE LOAN DOCUMENTS, THIS
AMENDMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE. BORROWER AND BANK AGREE AND CONSENT
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 7 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF BORROWER AND BANK TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
BORROWER ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL
REGARDING THIS SECTION 7, THAT IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND
EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS
SECTION 7. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR BANK TO ACCEPT THIS
AMENDMENT.

SIGNATURE PAGE TO FOLLOW

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Revolving Credit, Term Loan and Security Agreement to be duly executed and
delivered, all as of the day and year first above written.

 

 

 

MERRIMAC INDUSTRIES, INC.

 

 

 



 

By: 


/s/ Robert V. Condon

 

 

 

Robert V. Condon
Chief Financial Officer and Vice President, Finance

 

 

 

 

NORTH FORK BANK

 

 

 



 

By: 


/s/ Peter C. Laffler

 

 

 

Peter C. Laffler
Vice President

 

 

 

--------------------------------------------------------------------------------